DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

Response to Amendment
	Applicant has amended claims 1 and 18 and added claims 19 and 20. Claims 1-20 are pending.
	The amendments to the claims have necessitated new rejections under 103 over a combination of newly cited references DeSantis (US 4,025,363) and Suarez et al. (US 2014/0137904). See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/26/2021, with respect to the prior art rejections set forth in the previous Office Action have been fully considered and are persuasive.  
Specifically, Applicant has argued that Yamamoto (US 2005/0011742), relied upon as a primary reference in the previous Office Action, fails to teach or suggest all of the elements of independent claims 1 and 18 as amended. Therefore, said prior art rejections have been withdrawn.  
However, upon further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103 over a combination of newly cited references DeSantis (US 4,025,363) and Suarez et al. (US 2014/0137904). See 103 rejections below for details.

The following are new objections.
Claim Objections
Claim 15 is objected to because of the following informalities:  
With regard to claim 15: In line 2, the word --the-- should be inserted in front of “removable separator panel”.  
Appropriate correction is required.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSantis (US 4,025,363) in view of Suarez et al. (US 2014/0137904), hereafter referred to as Suarez.
With regard to claims 1 and 18: DeSantis teaches a cleaning apparatus (abstract), the apparatus comprising:
A clean fluid tank 11 for storing cleaning fluid (cleaning solvent) (Figures 1 and 3, Column 2 Lines 14-41), the cleaning fluid tank 11 having: 
An inlet 23 for receiving recirculated cleaning fluid, i.e. cleaning fluid from collection receptacle 12 (Figures 1 and 3, Column 2 Lines 14-41). Note: The inlet 23 of DeSantis has been relied upon to teach the claimed “second inlet”.
And an outlet (solvent line) 93 for dispensing cleaning fluid (Figures 1 and 3, Column 3 Lines 40-68). 
DeSantis does not explicitly teach that the clean fluid tank 11 comprises a first inlet for receiving cleaning fluid. However, DeSantis does teach that the cleaning fluid in the clean fluid tank 11 needs to be replaced periodically when it becomes too dirty (Column 4 Line 56-Column 5 Line 5). Furthermore, it is understood that the clean fluid tank 11 would require an inlet for fresh cleaning fluid, as without such an inlet, solvent could not be loaded into said clean fluid tank 11 in the first place. Therefore, it is understood that the clean fluid tank 11 necessarily comprises a first inlet for receiving fresh cleaning fluid.
In the alternative, i.e. if such a first inlet were not already present in the clean fluid tank 11 of DeSantis, it would have been obvious to one of ordinary skill in the art before the effective filing date by adding a first inlet for receiving cleaning fluid (solvent) to the clean fluid tank 11, in order to provide the apparatus of DeSantis with a means of supplying fresh cleaning fluid to the clean fluid tank 11.
A cleaning tank (cabinet/cleaning chamber) 10/29 for receiving objects to be cleaned, the cleaning tank 10/29 having a bottom portion (bottom wall) 27 (Figures 1 and 3, Column 2 Lines 14-51, Column 3 Lines 9-23, Column 4 Lines 24-43).
A recirculating fluid tank (collection receptacle/collecting chamber) 12/30 mounted below the cleaning tank 10/29, the recirculating fluid tank 12/30 having an upper portion in fluid communication with the bottom portion of the cleaning tank, and an outlet 23 for dispensing contaminated fluid (Figures 1 and 3, Column 2 Lines 14-51).
The removable separator panel 39 further comprising a bottom surface forming at least a substantial part of a top of the recirculating tank 12/30 such that the separator panel 39 partitions the cleaning tank 10/29 from the recirculating fluid tank 12/30 (Figures 3 and 6, Column 2 Lines 42-51). 
Wherein the separator panel 39 is removable to provide access to provide access to the recirculating fluid tank 12/30 via opening 28 (Figures 1 and 3, Column 2 Lines 14-51). Note: Although it is not explicitly taught, it is understood that the separator panel 29 can be removed to provide access via the opening 28, i.e. by removing the screws holding said panel 39 shown in Figures 3 and 6, said panel 39 can be removed from the bottom 27 of the cleaning tank 10/29 to provide access to the recirculating fluid tank 12/30 via opening 28.
The separator panel 39 further comprises an outlet (passage) 39’ to release fluid from the cleaning tank 10/29 into the recirculating fluid tank 12/30 (Figures 3 and 6, Column 2 Lines 42-51).
Wherein the separator panel 39 is impermeable to the cleaning fluid except at the outlet 39’ thereof (Figures 3 and 6, Column 2 Lines 42-51). Note: Although it is not explicitly taught, it is understood that the separator panel 39 is impermeable to the cleaning fluid except at the outlet 39’ thereof, as said panel 39 is depicted as being of impermeable construction, as opposed to the screens 31a-c which are taught and depicted to be of permeable construction (Figures 3 and 6, Column 2 Lines 42-51). Furthermore, the teaching that the outlet 39’ allows for the flow of cleaning fluid (Column 2 Lines 42-51) 
A plurality of fluid dispensers (cup station and gun station) 60 and 61 for dispensing fluid from the clean fluid tank 11 and from the recirculating fluid tank 12/30 via the clean fluid tank 11 (Figures 1, 3, and 6, Column 3 Line 4-Column 4 Line 3).
DeSantis is silent to the apparatus being a distillation apparatus comprising a distillator for distilling contaminated fluid, the distillator having: a distillation tank having an inlet for receiving contaminated fluid from the outlet of the recirculating fluid tank, a heater for heating contaminated fluid into vapor, a vapor outlet, a first outlet for dispensing contaminants remaining from vaporization, a condenser in fluid communication with the vapor outlet for converting vapor into distilled cleaning fluid, and a second outlet for dispensing distilled cleaning fluid into the second inlet of the clean fluid tank.
Suarez teaches a cleaning and distillation apparatus (abstract, paragraphs [0035]-[0038]), the apparatus comprising a distillator (recycler) 30 for distilling contaminated fluid (abstract, paragraphs [0035]-[0038]), the distillator having:
A distillation tank (chamber) 34 having an inlet for receiving contaminated fluid (solvent) from an outlet of a recirculating fluid tank (holding tank/reservoir) 50 (Figures 5 and 6, paragraphs [0038]-[0039]).
A heater 35 for heating contaminated fluid into vapor (Figures 5 and 6, paragraphs [0038]-[0039]).
A first outlet (discharge port) 37 for dispensing contaminates (residue) remaining from vaporization (Figures 5 and 6, paragraphs [0038]-[0039]).
A vapor outlet (Figures 5 and 6, paragraphs [0038]-[0039]).
A condenser 38 in fluid communication with the vapor outlet for converting vapor into distilled cleaning fluid (Figures 5 and 6, paragraphs [0038]-[0039]).
And a second outlet for dispensing distilled cleaning fluid into an inlet of a clean fluid tank (clean distillate reservoir) 62 (Figures 5 and 6, paragraphs [0038]-[0039]).
Suarez teaches that the distillator (recycler) thereof allows for continuous recycling of cleaning fluid (solvent) thereby extending the life of the cleaning fluid and reducing the frequency at which contaminated cleaning fluid must be removed and replaced (paragraphs [0009], [0014], [0017], and [0018]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DeSantis in view of Suarez by adding a distillator for distilling contaminated cleaning fluid, the distillator having: a distillation tank having an inlet for receiving contaminated fluid from the outlet of the recirculating fluid tank 12/30, a heater for heating contaminated fluid into vapor, a vapor outlet, a first outlet for dispensing contaminants remaining from vaporization, a condenser in fluid communication with the vapor outlet for converting vapor into distilled cleaning fluid, and a second outlet for dispensing distilled cleaning fluid into the second inlet of the clean fluid tank 11, in order to improve the service life of the cleaning fluid (solvent) used in the apparatus and decrease the frequency at which said cleaning fluid must be removed and replaced.
With regard to claim 2: The apparatus of modified DeSantis further comprises a compressed air dispenser (air hose) 80in fluid communication with the fluid dispensers 60 and 61 (DeSantis: Figures 1, 3, and 6, Column 3 Line 4-Column 4 Line 3).
With regard to claim 3: The apparatus of modified DeSantis further comprises a selectively openable valve (three position valve) 82 mounted on the compressed air dispenser 80 (DeSantis: Figures 1, 3, and 6, Column 3 Lines 24-41).
With regard to claim 4: The apparatus of modified DeSantis further comprises a switch (handle) 83 in communication with the selectively openable valve 82 for controlling the fluid dispensers 60 and 61 to selectively dispense air and/or fluid (solvent) from the clean fluid tank 11 (DeSantis: Figures 1, 3, and 6, Column 3 Line 4-Column 4 Line 3).
With regard to claim 5: The distillator in modified DeSantis further comprises a vacuum (vacuum/fluid pump) 60 for generating a suction force (Suarez: Figures 5 and 6, paragraphs [0038]-[0039]).
With regard to claim 6: As described in the rejection of claim 1 above, the removable separator panel 39 in modified DeSantis comprises an upper surface which can support the objects to be cleaned 
With regard to claim 13: Modified DeSantis is silent to a container for receiving contaminates from the first outlet 37 of the distillator.
However, in modified DeSantis, contaminates are removed from the distillator via the first outlet 37 thereof (Suarez: Figures 5 and 6, paragraphs [0038] and [0039]). A person having ordinary skill in the art would recognize that it is extremely desirable, if not completely necessary, to connect the first outlet 37 of the distillator with a container for receiving contaminates therefrom, as in the alternative, said contaminates would simply spill out of the first outlet 37 and into the environment surrounding the distillator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis by adding a container for receiving the contaminates from the first outlet 37 of the distillator in order to prevent said contaminates from spilling into the environment surrounding the distillator.
With regard to claim 14: In modified DeSantis, the bottom portion 27/39 of the cleaning tank 10/29 is integral with the top portion of the recirculating fluid tank 12/30 (DeSantis: Figures 1 and 3, Column 2 Lines 14-51).
With regard to claim 15: Modified DeSantis does not explicitly teach that the removable separator panel 39 comprises a handle for removing and replacing the removable separator panel. However, Figure 6 of DeSantis indicates the presence of such a handle in the middle of the removable separator panel 39.
	In the alternative, Figure 6 of DeSantis at least suggests that such a handle could be present. Furthermore, a person having ordinary skill in the art would recognize that a handle would advantageously provide a means of easing the removal of the separator panel 39, i.e. by providing a means with which to grip the separator panel.
	If such a handle were not already present, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis by adding a handle to the removable 
	With regard to claim 16: Modified DeSantis further comprises a pipeline (solvent line) 94 for transporting fluid from the clean fluid tank 11 to the recirculating fluid tank 12/30 via the cleaning tank 10/29 (DeSantis: Figures 1 and 3, Column 3 Line 41-Column 4 Line 24, Column 5 Lines 20-45). 
With regard to claim 17: Modified DeSantis further comprises a handle 116 which can be used to selectively actuate the fluid dispenser (gun station) 61 by pulling the trigger 115 thereof (DeSantis: Figures 3 and 8, Column 4 Lines 24-43). Said handle satisfies the claim language regarding a controller for selectively actuating at least one of the distillator and the fluid dispenser. 
With regard to claim 19 and 20: The device of modified DeSantis further comprises a plurality of removable strainers (conical screens) 31a-b mountable to the outlet 39’ of the separator panel 39 (DeSantis: Figures 3 and 6, Column 2 Lines 40-51).

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSantis in view of Suarez as applied to claim 1 above, and further in view of Yamamoto (US 2005/0011742).
With regard to claim 7: Modified DeSantis does not explicitly teach a sensor for monitoring vacuum level.
Yamamoto teaches a cleaning and distillation apparatus (abstract), the apparatus comprising A distillator (distillation apparatus) 1 for distilling contaminated fluid (Figure 1, paragraphs [0064]-[0076]), the distillator 1 having:
A distillation tank (distillation chamber) 62 having an inlet (tank filler hose) 63/11 for receiving contaminated fluid from the outlet 138 of the recirculating fluid tank 140 (Figure 1, paragraphs [0077]-[0083] and [0092]);
A heater 2 for heating contaminated fluid into vapor (Figure 1, paragraphs [0077]-[0083], [0088], [0094], [0097);
A vapor outlet (vapor tube) 4/39 (Figure 1, paragraphs [0077]-[0083], [0088]-[0089], and [0098]-[0100]);

A condenser 35 in fluid communication with the vapor outlet 4/39 for converting vapor into distilled cleaning fluid (Figure 1, paragraphs [0077]-[0083], [0095], and [0098]); 
A second outlet (fluid hose) 78/83 for dispensing distilled cleaning fluid into the “second” inlet 125 of the clean fluid tank 132 (Figure 1, paragraphs [0077]-[0083] and [0098]).
And a sensor (pressure sensor) 42 to monitor vacuum level within the distillator (Figure 1, paragraph [0097]).
Pressure is well understood to be an important result effective variable in distillation. Distillation can fail if pressure is too low or too high, as improper pressure conditions can lead to a desired separation not being achieved. A person having ordinary skill in the art would recognize that, because pressure is an important result effective variable in distillation, it would be desirable to monitor vacuum level (pressure) within the distillator, i.e. in order to monitor the state of distillation taking place therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding a sensor for monitoring vacuum level within the distillator, in order to monitor the state of distillation taking place therein.
With regard to claim 8: Modified DeSantis does not explicitly teach a sensor for monitoring temperature within the distillator.
Yamamoto teaches a cleaning and distillation apparatus (abstract), the apparatus comprising A distillator (distillation apparatus) 1 for distilling contaminated fluid (Figure 1, paragraphs [0064]-[0076]), the distillator 1 having:
A distillation tank (distillation chamber) 62 having an inlet (tank filler hose) 63/11 for receiving contaminated fluid from the outlet 138 of the recirculating fluid tank 140 (Figure 1, paragraphs [0077]-[0083] and [0092]);
A heater 2 for heating contaminated fluid into vapor (Figure 1, paragraphs [0077]-[0083], [0088], [0094], [0097);
A vapor outlet (vapor tube) 4/39 (Figure 1, paragraphs [0077]-[0083], [0088]-[0089], and [0098]-[0100]);

A condenser 35 in fluid communication with the vapor outlet 4/39 for converting vapor into distilled cleaning fluid (Figure 1, paragraphs [0077]-[0083], [0095], and [0098]); 
A second outlet (fluid hose) 78/83 for dispensing distilled cleaning fluid into the “second” inlet 125 of the clean fluid tank 132 (Figure 1, paragraphs [0077]-[0083] and [0098]).
And several sensors, e.g. heater thermocouple 36 and vapor tube thermocouple 70, to monitor temperature within the distillator 1 (Figure 1, paragraph [0088]).
Temperature is well understood to be an important result effective variable in distillation. Distillation can fail if temperature is too low or too high, as improper temperature conditions can lead to a desired separation not being achieved. A person having ordinary skill in the art would recognize that, because temperature is an important result effective variable in distillation, it would be desirable to monitor temperature within the distillator, i.e. in order to monitor the state of distillation taking place therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding one or more sensors for monitoring temperature within the distillator, in order to monitor the state of distillation taking place therein.
With regard to claim 9: Modified DeSantis does further comprises at least one level sensor for monitoring level of fluid within the clean fluid tank. 
Yamamoto teaches a cleaning and distillation apparatus (abstract), a clean fluid tank (receiving tank) 132 for storing cleaning fluid (Figure 1, paragraphs [0064]-[0076] and [0098]), and a level sensor LS3/129 to monitor level of fluid in the clean fluid tank 132 (Figure 1, Paragraphs [0088] and [0112]). Yamamoto teaches that the level sensor LS3/129 is used to control a liquid level in the clean fluid tank 132, i.e. by shutting off filling of the clean fluid tank 132 when it reaches a full state (paragraph [0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding at least one level sensor for monitoring level of fluid within the clean fluid tank, in order to provide DeSantis with a means of controlling the liquid level within the clean fluid tank.
With regard to claim 10: Modified DeSantis is silent to the fluid dispenser comprising a fluid flow-through brush.
	Yamamoto teaches a cleaning and distillation apparatus (abstract), the apparatus comprising a cleaning tank (sink assembly) 161 for receiving objects to be cleaned (Figure 1, paragraphs [0064]-[0076]), and24Attorney Docket No. 64022US01 a fluid dispenser comprised of washer pump PM3 115, spigot 158, and flow through brush 150 for dispensing fluid from the recirculating fluid tank 140 (Figure 1, paragraphs [0071]-[0073]). It is well established that it would be obvious to combine prior art elements in order to obtain predictable results (MPEP 2143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding an additional fluid dispenser in the form a flow-through brush in order to obtain a device having a predictably functional plurality of fluid dispensers for dispensing cleaning fluid (solvent) for cleaning of an object or objects in the cleaning tank.
	With regard to claim 11: Modified DeSantis is silent to a valve for controlling fluid flow to the flow-through brush. 
	However, Yamamoto teaches comprises a valve 152 for controlling fluid flow through the fluid flow-through brush 150 (Figure 1, paragraphs [0071]-[0073]). A person having ordinary skill in the art would recognize that it is desirable to have control over fluid flow to the fluid flow-through brush, as it would allow flow to be cut off when not needed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding a valve for controlling fluid flow to the fluid flow-through brush, in order to obtain a device in which fluid flow to the flow-through brush can be shut off when not needed.
	With regard to claim 12: Modified DeSantis is silent to a foot pedal for controlling fluid flow to the fluid flow-through brush. 
	Yamamoto may further comprises a foot pedal (not shown) for controlling fluid flow to the fluid flow-through brush 150 (paragraph [0169]). A person having ordinary skill in the art would recognize that inclusion of such a pedal would allow the flow to the flow-through brush to be conveniently manually controlled similar to the manner that the handle 116 in DeSantis allows for manual control of fluid to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding a foot pedal for controlling fluid flow to the fluid flow-through brush in order to provide DeSantis with a convenient, hands free means for manual control of fluid flow to the fluid-flow through brush. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marks (US 6,044,854) and Rosa (US 7,533,678) teach cleaning apparatus having removable separator panels similar to that recited in Applicant’s claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772